Title: From John Adams to Thomas Melvill, 11 June 1789
From: Adams, John
To: Melvill, Thomas



Sir—
New York June 11th 1789—

I am much obliged to you for the decent & respectful manner with which in your  letter of the fourth of this month—you have communicated to me the publick services in which you have been engaged— the Circumstances of your family, and your desire to be employed in the service of the United States. Such as this Business is in no degree within my department, except in the Case of a very improbable contingency an equal division of the Senate. I can only say to you, as to all other Candidates that your application must be made directly to the President, on whom the Constitution has wisely imposed the duty of investigating in the first instance, the pretensions of all who solicit for  public offices—
As the number of Competitors will probably exceed that of the offices to be bestowed, some will be disappointed, and among those, there will be no doubt Men of merit. Such a circumstance, tho it cannot be avoided will give me pain. All I can say to any one is that if the President should do me the honour to consult me on any Occasion—I shall faithfully relate to him the facts which may have come to my knowledge and leave him to judge  to as the Constitution requires him to—
I have the honour to be Sir /  Your most Obedt & humble Servt:
John Adams—